Citation Nr: 0519845	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to restoration of a 100 percent schedular 
rating for service-connected arachnoiditis with cervical and 
lumbar neuropathies and migraine headaches, from January 1, 
2003.

2.  Entitlement to restoration of special monthly 
compensation for the period from January 1, 2003, to April 
12, 2003. 

REPRESENTATION

Appellant represented by:	John B. Gately, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from November 1995 to 
August 2000.

In a March 2001 rating decision, the RO granted service 
connection, inter alia, for arachnoiditis with cervical and 
lumbar neuropathies and migraines, and assigned a 100 percent 
disability rating.  In addition, special monthly compensation 
was awarded.  In March 2002, a rating decision proposed 
reduction in the rating to 80 percent, after rating the 
disability based solely on the residuals of arachnoiditis and 
discontinuance of special monthly compensation, effective 
January 1, 2003.  A notice of disagreement (NOD) of the March 
2002 proposed rating decision was filed in June 2002.  In 
July 2002, the RO informed the veteran that her NOD could not 
be accepted because a final decision had not been made 
regarding the proposed reduction and discontinuance.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO reduced the 100 percent rating for arachnoiditis 
by discontinuing the single rating and providing separate 
ratings for the residuals of the disease.  In doing so, a 50 
percent rating was assigned for migraine headaches, a 30 
percent rating was assigned for cervical neuropathies, and a 
40 percent rating was assigned for lumbar neuropathies.  All 
of these ratings, along with the discontinuance of special 
monthly compensation, were effective January 1, 2003.  The 
veteran filed a notice of disagreement (NOD) in March 2003 
and the RO issued a statement of the case (SOC) in October 
2003.  The veteran filed a substantive appeal in December 
2003.

The March 2003 NOD included a request for a local hearing 
before a member of the board (travel board); however, this 
request was later withdrawn in the substantive appeal.

Although an October 2003 rating decision granted special 
monthly compensation effective April 13, 2003, the veteran's 
appeal for special monthly compensation remains viable for 
the period from January 1, 2003, to April 12, 2003, as this 
is only period pertinent to the appeal in which this benefit 
is not in effect.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the issues on appeal has been 
accomplished.

2.  In March 2001, the RO granted service connection and 
assigned a 100 percent rating for arachnoiditis with cervical 
and lumbar neuropathies and migraine headaches, effective 
August 12, 2000.

3.  In March 2002, the RO proposed elimination of special 
monthly compensation and reducing the veteran's single rating 
for arachnoiditis with cervical and lumbar neuropathies and 
migraine headaches from 100 percent to a lesser combined 
rating by rating only the residuals, which resulted in 
combined 80 percent rating.  In October 2002, the RO 
implemented the reduction, effective January 1, 2003.

4.  When the medical findings that formed the basis for the 
disability rating of 100 percent, at the time service 
connection was granted are compared with later records, to 
include a November 2001 examination report, the evidence 
reflects improvement in the veteran's overall arachnoiditis 
with cervical and lumbar neuropathies and migraine headaches.

5.  For the period from January 1, 2003, to April 12, 2003, 
the veteran's service-connected disabilities did not meet the 
schedular rating requirements for special monthly 
compensation, nor is there any evidence to indicate that she 
was substantially confined as a direct result of service-
connected disabilities to her dwelling and the immediate 
premises.




CONCLUSIONS OF LAW

1.  As the rating for the veteran's arachnoiditis with 
cervical and lumbar neuropathies and migraines was properly 
reduced from 100 percent to a combined rating of 80 percent, 
effective January 1, 2003, the criteria for restoration of 
the 100 percent rating from that date are not met. 38 
U.S.C.A. §§ 5107, 5112(b) (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344(c), 4.1, 4.2, 4.14, 4.31, 38 C.F.R. § 4.124a, 
Diagnostic Code 8020 (2004).

2.  As discontinuance of special monthly compensation was 
proper for the period from January 1, 2003, to April 12, 
2003, the criteria for restoration of special monthly 
compensation for that period are not been met.  38 U.S.C.A. 
§§ 5107, 5112(b), 114(s) (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344(c), 3.350(i) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.  

Through the December 2003 SOC and the RO's letter of July 
2001, the RO notified the veteran and her representative of 
the legal criteria governing the claims currently under 
consideration, the evidence that has been considered in 
connection with the claims, and the bases for RO's 
determinations.  After each, they were given the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claims. 

The Board also finds that the notice letter of May 2003 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The letter also requested that he identify 
and provide the necessary releases for any medical providers 
from whom he wished the RO obtain medical records and 
consider evidence.  Pursuant to the aforementioned document, 
the veteran has also been afforded the opportunity to present 
evidence and argument in support of her claims. 

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, the first 
three requirements have been met in the instant case.  With 
respect to the fourth requirement, it does not appear that 
the veteran has been given explicit notice regarding the need 
to submit all pertinent evidence in his possession; however, 
the Board finds that actions of the RO have put the veteran 
on notice of the need to give to VA any evidence pertaining 
to her claim.  As she was informed of the evidence needed to 
support her claim, it is reasonable to expect that she would 
submit any such evidence identified by the RO that was in her 
possession.  As such, the Board finds that all four content 
of notice requirements have essentially been met. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided before 
and after the rating action on appeal; however, the Board 
finds that any lack of pre-adjudication notice in this case 
has not prejudiced the veteran in any way.

As noted above, the RO issued the October 2003 SOC explaining 
what was needed to substantiate the veteran's claims and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its May 2003 letter.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran.  In addition 
to notice previously mentioned, the Board notes that at the 
time of the proposed reduction in March 2002, the veteran was 
informed that she had 60-days in which to submit evidence 
that the improvements noted by the RO did not provide an 
accurate picture of her disability.  Thereafter, the RO 
received private medical records regarding her disability.  
In addition, the RO obtained VA Medical Center (VAMC) medical 
records have been associated with the claims file and 
afforded the veteran VA examinations.  Significantly, neither 
the veteran nor her attorney has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim under consideration, such 
error is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each claim on appeal.


II. Background

Medical evidence from the VA Medical Center (VAMC) in 
Charleston, South Carolina, dated in August 2000, indicates 
the veteran underwent a ventriculoperitoneal shunt insertion.  
Her medical history indicated that she had experienced 
headaches and arm pain after  repeat lumbar punctures that 
resulted in acquired Chiari I malformation, increased 
intracranial pressure, and papilledema.  

An October 2000 VA examination report notes complaints of 
chronic low back pain that radiated to the right leg and 
heel, and to the left buttock and thigh; constant occipital 
headaches and neck pain that radiated to her mid back 
shoulders; and positional arm pain that radiated into both 
arms.  The veteran also reported arm numbness at night.  The 
examiner indicated that the veteran was independent for 
feeding and toileting, but required some assistance for 
walking, dressing, grooming, and bathing, and that she used a 
cane.  On examination, the veteran had a markedly antalgic 
gait and questionably positive Romberg.  She was unable to 
tandem walk.  Finger-to-nose movement was performed 
accurately and rapid alternating movements were well 
preserved.  All other neurological findings were normal.  

VAMC records show that the veteran was again hospitalized in 
November 2000 for her Chiari I malformation and underwent 
decompression.  Progress notes dated in March 2001 indicate 
that she continued to experience symptoms and that she 
continued to manage her pain with large doses of narcotic 
medications.  

Private medical records from MUSC Neurosurgery Service, dated 
in March 2001, briefly note the veteran's medical history of 
Chiari Type I malformation.  The correspondence indicates 
that she had had a VP shut and a bony decompression at the 
craniocervical junction that offered her some relief.  The 
note also indicated that her pain and headaches had 
reoccurred.  On examination, she had a well-healed surgical 
incision.  There were full extraocular movements and normally 
reactive pupils.  Her optic disks were normal.  She had some 
difficulty with standing with her feet together and her eyes 
closed and a little bit of difficulty with tandem walking, 
although she was noted not to have lost her balance.

Records from MUSC indicated that the veteran was seen for a 
follow-up visit in April 2001.  The veteran reported 
intermittent occipital headaches that could last from two to 
twenty-four hours.  On examination, pupils were reactive, 
reflexes were normal, and her face was symmetric.  The 
progress note also indicated that the veteran was in no 
apparent distress and her neurological examination was 
unchanged.  An ophthalmology examination from March 2001 
revealed no evidence for increased ICP or papilledema.  The 
most recent MRI was reviewed and it revealed good CSF behind 
the cerebellum with evidence for a good Chiari decompression.  
The impression was that an MRI had revealed resolution of her 
Chiari malformation.

MUSC records, dated in May 2001, note complaints of headaches 
for three days and she was to be seen for evaluation of shunt 
malfunction.  

Medical records from the Charleston VAMC, dated in October 
2001, indicate that the veteran was seen to establish medical 
care.  She complained of daily headaches and also reported 
episodes of pain that lased from hours to days accompanied by 
nausea following an unsuccessful shut replacement in 
September 2001.  She reported using phenergan daily for pain 
and only used Zofran when pheneran did not work.  The veteran 
indicated that she frequently saw fixed dots in visual field, 
especially when her headaches were bad.

Records from the Pain Management Clinic, dated from April to 
November 2001, indicate the veteran complained of chronic 
headaches, nausea, neck pain, and bilateral upper and lower 
extremity neuropathic type complaints that included burning 
and tingling in all extremities.  She also reported continued 
problems with cerebellar instability, particularly with 
closing her eyes.  She reported some memory loss as well as 
persistent arm and leg numbness, bilaterally.  On physical 
examination, there was some pain on palpation of a well-
healed cervical occipital scar in the midline, posteriorly 
and in the paraspinous muscles adjacent to it.  She had pain 
on flexion, rotation, and extension of the head.  She denied 
pain in the lower cervcical or bilateral trapezius regions.  
There were grossly normal sensory and motor functions, 
bilaterally, in the upper and lower extremities.  Examination 
of the thoracolumbar region revealed no pain on palpation.  
The remaining records continue to show complaints of 
headaches.  Headaches were considered to be due to increased 
ICP from Chiari malformation and a poorly functioning 
ventriculostomy shunt.  It was expected that the shunt would 
be revised in the near future.  In the interim, however, she 
was having severe headaches that were not responding well to 
narcotics at the present dosage.  Physical examinations 
revealed that the veteran's sensory and motor skills were 
grossly neurologically intact in the upper and lower 
extremities, bilaterally.  Funduscope examination did not 
reveal clear papilledema.

The report of a November 2001 VA examination reflects the 
veteran's report of being incapacitated by constant pain.  
Her reports of headaches with associated nausea and vomiting 
were consistent with previous complaints.  She also 
complained of blurred vision, but not diplopia, and reported 
constant low back pain with radiation to both legs, with the 
right more severe than the left.  The veteran also complained 
of neck pain.  On examination, there was significant 
restricted cervical range of motion in all direction with an 
increase of pain with attempted range of motion maneuvers.  
The motor examination demonstrated a postural tremor of the 
upper extremities symmetrically, but there was no resting 
tremor or cogwheeling.  Strength, tone, and fine motor 
movements were normal.  Finger-to-nose testing was normal and 
ambulation demonstrated a right antalgic gait. 

Private medical records, dated in November 2001, indicate 
that the veteran underwent a CT head scan.  The impression 
was that the shunt was functioning appropriately and there 
was no evidence of hydrocephalus.

A note from a physician at the Navel Hospital in Charleston, 
dated in April 2002, indicates that the veteran experienced 
symptoms of severe episodic headaches, persistent severe 
nausea and vomiting, sleep deprivation, and short-term memory 
loss.  

In a September 2002 letter, Arthur R. Smith, M.D., indicated 
that he has treated the veteran since April 2001.  The 
physician noted that the veteran suffered from severe 
headaches and associated nausea and vomiting due to an 
acquired Chiari malformation and arachnoiditis.  The 
physician indicated that, despite a functioning VP shut, her 
pain was debilitating and required her to lie down and rest 
frequently.  

The report of a June 2003 VA examination reflects that the 
veteran's complaints were consistent with previous reports.  
She also reported problems with balance, which led to 
miscellaneous difficulty as falling in the shower if she 
closed her eyes to rinse shampoo from her hair.  She also 
reported short-term memory loss.  On examination, her gait 
was normal.  Range of motion of arms, legs, and back were 
normal.  Also normal were tendon reflexes at knees and 
ankles, toe, ankle strength, straight leg test, and strength 
of all the major muscle groups in the extremities.  She 
indicated that she fatigued quickly and all movements was 
complicated by pain.  There were no apparent deficits.  

In a May 2004 statement, Rochelle C. Rutledge, M.D., 
indicated that she has been seeing the veteran for several 
years.  The status of the veteran's medical condition was 
noted and the physician opined that the veteran was unable to 
deal with any environmental stressors other than self-care 
and the care of her young child.

III. Analysis

Initially, the Board notes these claims are not claims for 
increased evaluations. Rather, they are claims for 
restoration of benefits.  See Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  The Board notes that the evidence does not 
indicate, nor does the veteran contend, noncompliance with 
the procedural requirements for rating reductions.  See 38 
C.F.R. § 3.105(e).  In this regard, the Board notes that a 
March 2002 rating decision proposed discontinuance of special 
monthly compensation and reduction of the single 100 rating 
assigned for arachnoiditis with cervical and lumbar 
neuropathies and migraines by rating only the residuals of 
the disability, which resulted in a combined rating of 80 
percent.  The October 2002 rating decision effectuated the 
reductions, effective from January 1, 2003.  In the interim, 
the veteran was afforded the opportunity to present evidence 
and argument as to why the reductions should not take place.  
Under these circumstances, the Board will only focus its 
analysis on whether the reductions were warranted.

The Board notes that the provisions of 38 C.F.R. §§ 3.344(a) 
and (b), which govern reductions of ratings in effect for 
five or more years, do not apply in this case because special 
monthly compensation and the 100 percent rating for the 
veteran's arachnoiditis with cervical and lumbar neuropathies 
and migraines were in effect less than three years.  As 
regards disability ratings in effect for less than five 
years, adequate reexamination that discloses improvement in 
the condition will warrant reduction in rating.  See 38 
C.F.R. § 3.344(c) (2004).

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

A.  Arachnoiditis with cervical and lumbar neuropathies and 
migraines

As noted above, the criteria for a reduction are found in 38 
C.F.R. § 3.344(c), which requires evidence, in the form of 
examination, that reveals improvement.  Improvement may be 
gauged by medical findings in conjunction with the diagnostic 
code pursuant to which the disability is rated.  

Originally, the veteran's arachnoiditis with cervical and 
lumbar neuropathies and migraines was rated, by analogy to 
brain abscess, under Diagnostic Code 8020.  Under this code, 
a total rating of 100 percent is assigned for an active 
disease.  Otherwise, the disability is rated based on the 
residuals of the disease with a minimal rating of 10 percent.  
38 C.F.R. § 4.124a, Diagnostic Code 8020.  As the veteran's 
disability is rated by analogy, strict adherence to the 
criteria is not required; however, VA must generally consider 
the criteria.  As regards the particular diagnostic code 
under which the veteran's disability is rated, there are few 
options.  In other words, there are not multiple levels of 
gradation.  Hence, if the disability is not comparable to 
active disease, then it must rated based on the residuals.  

Considering the above, and the evidence on which the 
reduction was based, the evidence not only indicated some 
level of improvement, but that it was then appropriate to 
rate the disability on the basis of residuals.  

At the time of the October 2000 examination, only two months 
had passed since the veteran had undergone a procedure to 
insert a shunt in her head.  The veteran complained of 
chronic low back pain that radiated to her right leg and 
heel, and left buttock and thigh.  She also had constant 
headaches, neck pain that radiated to her shoulders, and 
positional arm pain.  The examiner indicated that the veteran 
walked with a cane and noted she walked with a markedly 
antalgic gait.  Findings revealed that she was also unable to 
tandem walk.  The examiner also indicated that the veteran 
was not completely capable of maintaining self-care.  The RO 
reasoned that it was more advantageous to rate the veteran's 
disability as an active process, at that time, until it could 
be ascertained what the permanent residuals were and 
indicated that a future rating based on the residuals was 
possible.  

When evidence considered at the time of the initial rating is 
compared to additional evidence received and considered in 
the proposed and eventual reduction, there is some evidence 
of incremental improvement of her disability.  In this 
regard, the veteran's ambulation had improved to the point 
that she had an antalgic gait rather than a markedly antalgic 
gait.  Improvement was noted in other records, which 
indicated that the shunt insertion and decompression had 
offered the veteran some relief.  She was also noted to have 
only a little difficulty with tandem walking, whereas, she 
was completely unable to tandem walk during the October 2000 
examination.  Still other records indicated that her most 
recent MRI revealed resolution of her Chiari malformation and 
that a CT scan revealed no evidence of hydrocephalus. 

These records provide persuasive evidence that the shunt and 
decompression was somewhat successful in alleviating the 
underlying disability as well as overall improvement.  More 
recent records indicate her gait was normal; range of motion 
of her arms, legs and back were normal; and she was capable 
of taking care of herself and her daughter provide further 
evidence of the progressive improvement of her disability.  
While some exacerbations may have occurred, this was due to a 
malfunction of the shunt rather than a worsening of the 
disability itself.  Thus, the only remaining symptoms and 
problems that the appellant now has appear to be related to 
the residuals of her arachnoiditis, namely, cervical and 
lumbar neuropathies and migraines.  

In light of the noted improvements indicating that disability 
comparable to active disease under Diagnostic Code 8020 was 
no longer present, the RO appropriately determined that 
rating the remaining residuals was proper.  

The Board has considered the veteran's assertions regarding 
entitlement to restoration for her 100 percent rating for 
arachnoiditis with cervical and lumbar neuropathies; however, 
as indicated above, medical improvement supporting the 
reduction has been shown.  

B.  Special monthly compensation

Special monthly compensation may also be payable pursuant to 
38 U.S.C. §1114(s) and 38 C.F.R. § 3.350(i) where the veteran 
has a single service-connected disability rated as 100 
percent disabling and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent-
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. §3.350(i).   

As the Board has concluded that the reduction of the 
veteran's 100 percent rating for arachnoiditis with cervical 
and lumbar neuropathies and migraines was appropriate, 
restoration of special monthly compensation benefits for the 
period from January 1, 2003, to April 12, 2003, is not 
warranted.  With the reduction in effect, the veteran's 
disabilities no longer met the schedule rating requirements 
during this period.  Furthermore, as discussed above, the 
overall evidence indicates that the veteran's service-
connected disabilities resulted in some restrictions or 
limitations, but also reflects that she retained the ability 
to leave her home.  The record indicates that the veteran has 
been able to appear for VA examinations as well as to obtain 
treatment through VA and private physicians.  Although the 
record demonstrates that the veteran's gait has been 
antalgic, evidence pertinent to the period in question 
established incremental improvement to the point that she 
demonstrated a normal gait during the June 2003 examination.  
In sum, the record simply does not reflect a disability 
picture that is consistent with substantial confinement to 
one's dwelling and immediate premises during the period in 
question.

C.  Conclusion

For all the reasons expressed above, the Board concludes that 
the reduction of the veteran's 100 percent rating for 
arachnoiditis with cervical and lumbar neuropathies and 
migraines, from January 1, 2003, and the discontinuance of 
special monthly compensation for the period from January 1, 
2003, to April 12, 2003, were proper, and that claims for 
restoration of each benefit must be denied.  In reaching 
these conclusions, the Board has considered the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence weighs against each claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 




ORDER

Restoration of a 100 percent evaluation rating for the 
veteran's service-connected hypertensive heart disease is 
denied.

Restoration of special monthly compensation from January 1, 
2003, to April 12, 2003, is denied.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


